DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim elements “tool”, “patient marker” and “first head-mounted device” are no longer interpreted under 35 U.S.C. 112(f). 
Applicant remarks on pages 15-16 that Geri (US 20190080515) does not automatically align a virtual model with and overlay the actual view of a patient and also fails to teach generating the virtual image from the line of sight of the fist tracking device. 
Applicant’s arguments have been fully considered and are found to be partially persuasive. 
The limitations only requires that a virtual model is aligned when a line of sight changes not an automatic alignment of the virtual model in the user’s view. Geri teaches this in paragraph 102 as change of view provides the user with a new view of the same region of interest from a different view. Geri only lacks in the detection of changes in the contents of the field of view. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of newly found prior art Inglese, et al., (US 20190046276) which teaches updating contents of a field of view based on changes in the contents within that field of view. 

Objections Withdrawn
The objection to the claim 15 has been withdrawn pursuant of applicant's amendments filed on 04/18/2021. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 04/18/2021, rejections made to claims 1-26 under 35 U.S.C. 112(b) have been withdrawn.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
A first tracking device that is configured to track the tool and the patient marker in claims 1 and 14. 
A second tracking device that is configured to track the tool and the patient marker in claims 1 and 14

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10, 12-20, 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geri, et al., US 20190080515, hereafter referred to as “Geri”, in view of Inglese, et al., US 20190046276, hereafter referred to as “Inglese”.

Regarding claim 1, Geri teaches a method (see method 800 in fig. 8 and paragraph 15) for use with a tool (endoscope 406 of fig. 4 and paragraph 85) configured to be placed within a portion of a body of a patient (paragraph 85 states that the endoscope provides live feed or information of the patient 404, meaning the endoscope is inserted into the patient to collect the data), the method comprising: 
tracking the tool (see paragraph 60 for the tracking of an instrument using an instrument marker) and a patient marker (see paragraph 33 for the 3D shapes used to mark and track specific anatomies of interest in a surgical scene) that is placed upon the patient's body from a first line of sight (see paragraph 94 for the viewing of the a first data content received from a  first data source while viewing the patient 404 at a first position), using a first tracking device  that is disposed upon a first see infrared camera in paragraph 28 which is mounted on a primary user’s (paragraph 108) head mounted display for tracking), the first head-mounted device including a first head-mounted display (see paragraph 84 for the head mounted display); 
tracking the tool (paragraph 60) and the patient marker (see paragraph 33), from a second line of sight (see paragraph 108 for the 2nd user’s view), using a second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 the view of a “second Player” within the scene); and 
using at least one computer processor (see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4): 
generating an augmented reality image (injection of first data content into the optic view on the display in paragraph 94, wherein the data is a model according to paragraph 85) upon the first head-mounted display (paragraph 103) based upon data received from the first tracking device (paragraph 89) and without using data from the second tracking device (the primary user’s view is distinct from the 2nd user’s view according to paragraph 108), the augmented reality image including (a) a virtual image of the tool (paragraph 73 for the generated realistic image of the tool) and anatomy of the patient, overlaid upon (b) the patient's body (see paragraph 102); and 
While Geri teaches that in a “non-tracking mode” of paragraph 102 3D virtual model is injected onto the display without aligning and overlaying it on the actual view of the patient “when at least the portion of the patient marker and the portion of the tool are not both within the first line of sight, generating a virtual image of the tool and anatomy of the patient upon the first head-mounted display, at least partially based upon data received from the second tracking device”, since paragraph 102 further states that “some form of guidance or control input to navigate” would be needed in the non-tracking mode, Geri does not teach after generating the augmented reality image (injection of first data content into the optic view on the display in paragraph 94, wherein the data is a model according to paragraph 85), detecting that the first tracking device no longer has both the patient marker and the tool in the first line of sight; and in response to detecting that the first tracking device no longer has both the patient marker and the tool within the first line of sight, generating the virtual image of the tool  and anatomy of the patient upon the first head-mounted display from the first line of sight of the first tracking device worn by the first person by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body 
Inglese teaches use of a head mounted augmented reality system  (see fig. 9) in a method for updating display of a dentition to a practitioner (see paragraph 15) detecting that the first tracking device no longer has both the patient marker and the tool in the first line of sight (see paragraph 123 for the field of view determination step S310 of fig. 16 including a representation of a deviation of a surgical instrument (paragraph 103) and the actual object (paragraph 118)); and in response to detecting that the first tracking device no longer has both the patient marker and the tool within the first line of sight, generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display from the first line of sight of the first tracking device worn by the first person (see the updating of the volume image content in real time of the actual object in paragraph 118 and the instrument in paragraph 123) by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body (in the updating steps, the corresponding portions of the contents are taught to be replaced so that they no longer contribute to the contents of the existing field of view as stated in paragraph 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Geri’s injection of second data to include to include Inglese’s step of determining the content of the field of view (see steps S210 of fig. 13, S310 of fig. 16 and S450 of fig. 17) for providing relevant preoperative and intraoperative information including patient 

Regarding claim 2, Geri in view of Inglese teaches all the limitations of claim 1 above. 
Geri further teaches wherein tracking the tool comprises tracking a tool marker (see paragraph 60 for the pre-registered markers for tracking the surgery instrument).

Regarding claim 3, Geri in view of Inglese teaches all the limitations of claim 1 above. 
Geri further teaches wherein tracking the tool and the patient marker, from the second line of sight, using the second tracking device, comprises tracking the tool and the patient marker from the second line of sight, using a second tracking device that is disposed in a stationary position (see paragraph 90 for the external tracking system used for an operating room).

Regarding claim 4, Geri in view of Inglese teaches all the limitations of claim 1 above.
Geri further teaches wherein tracking at least the portion of the tool and the patient marker using the first tracking device comprises tracking at least the portion of the tool and the patient marker using a first camera (see camera in paragraph 28), and tracking at least the portion of the tool and the patient marker using the second tracking device comprises tracking at least the portion of the tool and the patient marker using a second camera (built in camera on a second individual HMD in paragraph 114).

Regarding claim 5, Geri in view of Inglese teaches all the limitations of claim 1 above.

in response to the portion of the patient marker being within the first line of sight, and the portion of the tool not being within the first line of sight (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the tool out of a view): 
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 for a view of a “second player” within the scene); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (paragraphs 60-61); 
determining a position of the patient's body with respect to the first head-mounted device  based upon data received from the first tracking device (see the use of tracking data in paragraph 102, to determine a patient’s view using the HMD); and 
overlaying the virtual image upon the patient's body, based upon the determined position of the patient's body with respect to the first head-mounted device (see paragraph 102 for the overlaying of the virtual model on a view of the patient).

Regarding claim 6, Geri in view of Inglese teaches all the limitations of claim 1 above.
wherein generating the virtual image of the tool and anatomy of the patient upon the first head- mounted display, at least partially based upon data received from the second tracking device comprises: 
paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the patient marker out of a view): 
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 for a view of a “second player” within the scene); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (paragraphs 60-61). 

Regarding claim 7, Geri in view of Inglese teaches all the limitations of claim 6 above.
Geri further teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display further comprises overlaying the virtual image upon the patient's body (the SNAP 3D virtual model is overlaid on the surgeon’s view of the patient’s body in paragraph 102), based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight (paragraph 102 includes that the overlaying of the 3D model on the view of the patient’s body is based on tracking data of the patient’s body and the HMD).

Regarding claim 9, Geri in view of Inglese teaches all the limitations of claim 1 above.

in response to the portion of the tool and the portion of the patient marker both not being within the first line of sight (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, the user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the tool and the a portion of the patient marker out of a view):
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 for a view of a “second player” within the scene); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy(paragraphs 60-61); 

Regarding claim 10, Geri in view of Inglese teaches all the limitations of claim 9 above.
Geri further teaches wherein generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display further comprises overlaying the virtual image upon the patient's body, based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight (see paragraph 102 describes the view of the primary user which includes an overlaid image of the patient on the actual patient’s body).

Regarding claim 12, Geri in view of Inglese teaches all the limitations of claim 1 above.

 tracking at least the portion of the tool and the patient marker from the second line of sight (see paragraph 108 for the provision of at least a second view), using a second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 the view of a “second Player” within the scene) that is disposed upon a second head-mounted device that is worn by a second person (see paragraph 114 which includes that multiple head-mounted displays (HMDs) may be used by multiple surgeons in a collaboration fashion).

Regarding claim 13, Geri in view of Inglese teaches all the limitations of claim 12 above.
Geri further teaches wherein the second head-mounted device includes a second head-mounted display (see paragraph 114 which includes that multiple HMDs are used in collaboration), the method further comprising generating a further augmented-reality image upon the second head-mounted display (paragraph 114 indicates that “under scope” scene is provided for both collaborators and external viewers).

Regarding claim 14, Geri teaches an apparatus for use with a tool configured to be placed within a portion of a body of a patient (see the Surgical Navigation Advanced Platform (SNAP) of fig. 1), the apparatus comprising: 
a patient marker (3D shapes of paragraph 33) configured to be placed upon the patient's body (see paragraph 33 for the marking of specific points or anatomy of interest); 
a first head-mounted device (HMD 408 of fig. 4) comprising a first head-mounted display (408 is a head-mounted display), and a first tracking device (see camera in paragraph 28) that is configured to track the tool (see paragraph 60 for the tracking of an instrument using an instrument marker) and a see paragraph 33 for the 3D shapes used to mark and track specific anatomies of interest in a surgical scene); 
at least one computer processor (see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) configured: 
While Geri teaches that in a “non-tracking mode” of paragraph 102 3D virtual model is injected onto the display without aligning and overlaying it on the actual view of the patient “when at least the portion of the patient marker and the portion of the tool are not both within the first line of sight, generating a virtual image of the tool and anatomy of the patient upon the first head-mounted display, at least partially based upon data received from the second tracking device”, since paragraph 102 further states that “some form of guidance or control input to navigate” would be needed in the non-tracking mode, Geri does not teach after generating the augmented reality image (injection of first data content into the optic view on the display in paragraph 94, wherein the data is a model according to paragraph 85), detecting that the first tracking device no longer has both the patient marker and the tool in the first line of sight; and in response to detecting that the first tracking device no longer has both the patient marker and the tool within the first line of sight, generating the virtual image of the tool  and anatomy of the patient upon the first head-mounted display from the first line of sight of the first tracking device worn by the first person by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body 
Inglese teaches use of a head mounted augmented reality system  (see fig. 9) in a method for updating display of a dentition to a practitioner (see paragraph 15) detecting that the first tracking device no longer has both the patient marker and the tool in the first line of sight (see paragraph 123 for the field of view determination step S310 of fig. 16 including a representation of a deviation of a surgical instrument (paragraph 103) and the actual object (paragraph 118)); and in response to detecting that the first tracking device no longer has both the patient marker and the tool within the see the updating of the volume image content in real time of the actual object in paragraph 118 and the instrument in paragraph 123) by incorporating in the virtual image data received from the second tracking device with respect to a position of the tool in the body (in the updating steps, the corresponding portions of the contents are taught to be replaced so that they no longer contribute to the contents of the existing field of view as stated in paragraph 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Geri’s injection of second data to include to include Inglese’s step of determining the content of the field of view (see steps S210 of fig. 13, S310 of fig. 16 and S450 of fig. 17) for providing relevant preoperative and intraoperative information including patient anatomical data and positional data of surgical instruments to the practitioner without distracting from the procedure. See paragraphs 8-9 of Inglese. 

Regarding claim 15, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further teaches wherein tool includes a tool marker (see paragraph 33 for the 3D shapes used to mark the surgical tool), and wherein the first and second tracking devices are configured to track the portion of the tool by tracking the tool marker (see paragraph 60 for the pre-registered markers for tracking the surgery instrument).

Regarding claim 16, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further teaches wherein the first tracking device comprises a first camera, and the second tracking device comprises a second camera (see paragraph 28 which includes that the HMD has mounted cameras for tracking and so that, the second HMD in paragraph 114 includes a tracking camera).

Regarding claim 17, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further wherein the second tracking device comprises a tracking device that is disposed in a stationary position (see paragraph 90 for the external tracking system used for an operating room).

Regarding claim 18, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further teaches wherein the at least one computer processor (see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display, at least partially based upon data received from the second tracking device by:
in response to the portion of the patient marker being within the first line of sight, and the portion of the tool not being within the first line of sight (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the tool out of a view): 
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 for a view of a “second player” within the scene); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy (paragraphs 60-61); 
see the use of tracking data in paragraph 102, to determine a patient’s view using the HMD); and 
overlaying the virtual image upon the patient's body, based upon the determined position of the patient's body with respect to the first head-mounted device (see paragraph 102 for the overlaying of the virtual model on a view of the patient)

Regarding claim 19, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further teaches wherein the at least one computer processor (see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display, at least partially based upon data received from the second tracking device by: 
in response to the portion of the tool being within the first line of sight, and the portion of the patient marker not being within the first line of sight (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the patient marker out of a view): 
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 for a view of a “second player” within the scene); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy(paragraphs 60-61); 

Regarding claim 20, Geri in view of Inglese teaches all the limitations of claim 19. 
Geri further teaches wherein the at least one computer processor (see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display further comprises overlaying the virtual image upon the patient's body (the SNAP 3D virtual model is overlaid on the surgeon’s view of the patient’s body in paragraph 102), based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight (paragraph 102 includes that the overlaying of the 3D model on the view of the patient’s body is based on tracking data of the patient’s body and the HMD).

Regarding claim 22, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further teaches wherein the at least one computer processor(see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head- mounted display, at least partially based upon data received from the second tracking device comprises: 
in response to the portion of the tool and the portion of the patient marker both not being within the first line of sight (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, the user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the tool and the a portion of the patient marker out of a view):
determining a position of the tool with respect to the subject's anatomy (paragraph 61) using data received from the second tracking device (built in camera on a second of the additional individual HMDs used in the collaboration mode in paragraph 114 for a view of a “second player” within the scene); 
generating the virtual image of the tool and anatomy of the patient upon the first head-mounted display, based upon the determined position of the tool with respect to the subject's anatomy(paragraphs 60-61); 

Regarding claim 23, wherein the at least one computer processor(see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) is configured to generate the virtual image of the tool and anatomy of the patient upon the first head-mounted display by overlaying the virtual image upon the patient's body, based upon a position of the patient's body with respect to the first head-mounted device as determined based upon data received from the first tracking device at a time when the portion of the patient marker was within the first line of sight (see paragraph 102).

Regarding claim 25, Geri in view of Inglese teaches all the limitations of claim 14. 
Geri further teaches wherein the first head-mounted device (HMD 408 of fig. 4) is configured to be worn by a first person (primary user of paragraph 108), the apparatus further comprising a second head-mounted device that is configured to be worn by a second person (see paragraph 114 which includes that multiple head-mounted displays (HMDs) may be used by multiple surgeons in a collaboration fashion), and wherein the second tracking device is disposed upon the second head-mounted device (built in camera on the individual HMDs in paragraph 114).

Regarding claim 26, Geri in view of Inglese teaches all the limitations of claim 25. 
see paragraph 114 which includes a second one of the individual HMDs used in collaboration).

Claims 8, 11, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Geri in view of Inglese, as applied to claims 1 and 14 respectively, and further in view of Casas, C.Q., US 20160191887, hereafter referred to as “Casas”. 

Regarding claim 8, Geri in view of Inglese teaches all the limitations of claim 7. 
While Geri teaches wherein overlaying the virtual image upon the patient's body comprises tracking movements of the head-mounted device (see paragraph 106) between the time when the portion of the patient marker was within the first line of sight and the portion of the patient marker not being within the first line of sight  (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the patient marker in and out of a view), using a rotational sensor disposed upon the first head-mounted device (see paragraph 106), Geri does not explicitly state that the rotational sensor is an inertial-measurement unit.
However, Casas teaches an inertial-measurement unit disposed upon the first head-mounted device (see paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geri, as modified by Inglese, to include an inertial measurement unit for tracking the HMD the way Casas teaches precise tracking. See paragraph 35 of Casas. 

Regarding claim 11, Geri in view of Inglese teaches all the limitations of claim 10. 
While Geri teaches wherein overlaying the virtual image upon the patient's body comprises tracking movements of the head-mounted device (see paragraph 106) between the time when the paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the patient marker in and out of a view), using a rotational sensor disposed upon the first head-mounted device (see paragraph 106), Geri does not explicitly state that the rotational sensor is an inertial-measurement unit.
However, Casas teaches an inertial-measurement unit disposed upon the first head-mounted device (see paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geri, as modified by Inglese, to include an inertial measurement unit for tracking the HMD the way Casas teaches precise tracking. See paragraph 35 of Casas. 

Regarding claim 21, Geri in view of Inglese teaches all the limitations of claim 20.
While Geri teaches a rotational sensor disposed upon the first head-mounted device (paragraph 106), wherein the at least one computer processor (see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) is configured to overlay the virtual image upon the patient's body (paragraph 102) by tracking movements of the head-mounted device (paragraph 106) between the time when the portion of the patient marker was within the first line of sight and the portion of the patient marker not being within the first line of sight  (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the patient marker in and out of a view), using a rotational sensor disposed upon the first head-mounted device (see paragraph 106), Geri does not explicitly state that the rotational sensor is an inertial-measurement unit.
However, Casas teaches an inertial-measurement unit disposed upon the first head-mounted device (see paragraph 35).


Regarding claim 24, Geri in view of Inglese teaches all the limitations of claim 23. 
While Geri teaches a rotational sensor disposed upon the first head-mounted device (paragraph 106), wherein the at least one computer processor (see Augmented Reality Surgical (ARS) Computing System 412 of fig. 4) is configured to overlay the virtual image upon the patient's body (paragraph 102) by tracking movements of the head-mounted device (paragraph 106) between the time when the portion of the patient marker was within the first line of sight and the portion of the patient marker not being within the first line of sight  (paragraph 75 discusses ability of the user to manipulate the viewpoints, so that, that user is able to interact with objects within the scene as discussed in paragraphs 106 and 110, to clip (paragraph 63) a portion of the patient marker in and out of a view), using a rotational sensor disposed upon the first head-mounted device (see paragraph 106), Geri does not explicitly state that the rotational sensor is an inertial-measurement unit.
However, Casas teaches an inertial-measurement unit disposed upon the first head-mounted device (see paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geri to include an inertial measurement unit for tracking the HMD the way Casas teaches precise tracking. See paragraph 35 of Casas. 




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793